EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 




In claim 1, line 8:

	--second crystal oscillator[[s]] is not one of the one or more first crystal oscillators;--

	
In claim 14, line 8:
	
	--second crystal oscillator[[s]] is not one of the one or more first crystal oscillators;--



The above examiner’s amendment merely addressed a minor antecedent basis issue not affecting the overall scope of the claims.

The following is an examiner’s statement of reasons for allowance: In interpreting the term “batch”, the examiner relied on [0024] of the instant specification, which defines the term “batch” as a “same production batch”. In light of this interpretation, the examiner agrees that the prior art does not clearly disclose “obtaining a batch of crystal oscillators”, “selecting one or more first crystal oscillators from the batch of crystal oscillators”, “determining a first frequency compensation … using the one or more first crystal oscillators; (and) “selecting a second crystal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/RYAN JOHNSON/Primary Examiner, Art Unit 2849